                             UNITED STATES DISTRICT COURT
                             MIDDLE DISTRICT OF TENNESSEE
                                NORTHEASTERN DIVISION


 MILBURN SMITH RODGERS,                             )
                                                    )
         Plaintiff,                                 )
                                                    )
 v.                                                 )   No. 2:19-cv-00030
                                                    )
 ANDREW M. SAUL,                                    )
 Commissioner of Social Security                    )
                                                    )
         Defendant.                                 )

                                              ORDER

        Before the Court is the Magistrate Judge’s Report and Recommendation (“R&R”) (Doc.

No. 23) recommending that the Court grant Plaintiff’s Motion for Judgment on the Administrative

Record (Doc. No. 17), reverse the Social Security Administration’s (“Commissioner”) final

decision denying benefits, and remand this case for further administrative proceedings. No timely

objections to the R&R have been filed despite the R&R’s specific warnings regarding waiver. (See

Doc. No. 23 at 18.)

        Having thoroughly reviewed the R&R, the Court agrees with the Magistrate Judge’s

analysis. Specifically, the Court agrees that the ALJ erred at step three by not evaluating the results

of Plaintiff’s October 14, 2016 pulmonary test. (Id. at 12–13.) The Court also agrees that the ALJ’s

one-sentence dismissal of Dr. David Our’s opinion violates the good reasons rule. (Id. at 16.) For

the reasons stated in the R&R, neither of these errors were harmless. (Id. at 13, 17–18.)

        Accordingly, the R&R (Doc. No. 23) is APPROVED AND ADOPTED; Plaintiff’s

Motion for Judgment on the Administrative Record (Doc. No. 17) is GRANTED; and pursuant to

sentence four of 42 U.S.C. § 405(g), the final decision of the of the Commissioner is REVERSED

and REMANDED for further administrative proceedings consistent with the R&R.



      Case 2:19-cv-00030 Document 24 Filed 09/08/20 Page 1 of 2 PageID #: 472
  IT IS SO ORDERED.



                                ____________________________________
                                WAVERLY D. CRENSHAW, JR.
                                CHIEF UNITED STATES DISTRICT JUDGE




                                   2

Case 2:19-cv-00030 Document 24 Filed 09/08/20 Page 2 of 2 PageID #: 473
